Citation Nr: 1034726	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA disability benefits.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant claims military service from December 1941 to June 
1945, to include being held as a prisoner of war of the Japanese 
government.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2008 action by the VARO in Manila, Republic 
of the Philippines, denying eligibility of the appellant to VA 
disability benefits based on the absence of qualifying military 
service.  
The record reflects that the appellant requested an RO hearing 
and that such proceeding was scheduled to occur in February 2009; 
however, prior to its occurrence the appellant opted to have an 
informal conference in lieu of his requested personal hearing.  
No other request for a hearing remains pending.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant claims to have qualifying military service as to 
render him basically eligible for VA disability compensation 
and/or pension.  Prior attempts to ascertain whether the 
appellant had qualifying military service fail to identify any 
such service.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R. § 3.203(c) and the Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant in support of a request for 
verification of service from the service department must be 
submitted to the service department for review.  

In this case, the appellant submitted to VA in May 2009 an 
affidavit he compiled regarding certain facts and circumstances 
relating to his claimed military service rendering him eligible 
for VA disability benefits.  Included therein are his statements 
as to the geographical movements of the Japanese Army while in 
the Philippines, the appellant's capture by the Japanese, the 
names of various military commanders under whom he served, and 
his contact with American military groups.  As the May 2009 
affidavit was not submitted for review by the service department 
in determining whether the appellant had qualifying military 
service, remand of this case to the AMC for the purpose of 
further seeking verification of the appellant's claimed service 
is necessary. 38 U.S.C.A. § 5103A(a)-(c); Capellan, 539 F.3d at 
1381-82.

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Contact the National Personnel Record 
Center (NPRC) and enter a new request for 
verification of the appellant's military 
service.  Provide the NPRC copies of all 
relevant evidence (lay or documentary) 
regarding the appellant's claimed military 
service contained within the VA claims 
folder, to include specifically the 
appellant's May 2009 statement.  

2.  Readjudicate the appellant's claim 
under all pertinent law and regulations 
and, if any benefit sought on appeal 
remains denied, the appellant should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant need take no action until otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn as to the outcome of this matter by the 
actions herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

